691 So. 2d 594 (1997)
Michael SWATZELL, Appellant,
v.
The STATE of Florida, Appellee.
No. 96-1854.
District Court of Appeal of Florida, Third District.
April 16, 1997.
*595 Bennett H. Brummer, Public Defender, and Howard K. Blumberg, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, for appellee.
Before LEVY, GREEN and SHEVIN, JJ.

CONFESSION OF ERROR
PER CURIAM.
Michael Swatzell appeals his sentence asserting error in a special condition of probation imposed by the trial court. Based on the state's proper confession of error, we strike the following special condition of probation: that defendant have no contact with anyone under 18 years of age unless supervised by someone over the age of 25. This condition is impermissibly broad because the possibility of unintentional violation exists. See Rowles v. State, 682 So. 2d 1184 (Fla. 5th DCA 1996); Oliver v. State, 672 So. 2d 105 (Fla. 4th DCA 1996); Graham v. State, 658 So. 2d 642 (Fla. 5th DCA 1995). We, therefore, strike the condition and remand the case to the trial court to rephrase the condition in a manner that minimizes the potential for inadvertent violations.
Reversed and remanded.